DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 4 January 2021 was received and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “shifted from its use position” in line 16, it is unclear which element “its” is referring to.
Claim 2 recites the limitation “starting from its seat-side connection point” in line 3, it is unclear which element “its” is referring to.
Claim 2, line 2 introduces “a vertical guide leg” and “a horizontal guide leg”. Claim 3 (dependent from claim 2) then refers to “a vertical guide leg” and “a horizontal guide leg”, it is unclear if the “legs” in claim 3 are referring to the “legs” in claim 2 or are separate “legs”.
Claim 4 recites the limitation “breaks apart at its” in line 3, it is unclear which element “its” is referring to.
Claim 5 recites the limitations "the transverse direction" in line 3; and “the vehicle’s longitudinal direction” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “the vertical and horizontal guide legs” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 4 is objected to because of the following informalities:  Lines 1-2 recites “a head-on collision” this should read “the head-on collision” as “a head-on collision” was previously cited in claim 1, line 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over REPA Feinstanzwerk GmbH (DE 3319547 A1), as cited by the applicant, in view of Gomi et al. (US 2009/0273223 A1).
Regarding claim 1, REPA teaches a seat belt device (See Fig. 1) for a vehicle seat, the seat belt device comprising: 
a seat belt (See paragraph [0003] of translation); 
a belt tongue (See paragraph [0003] of translation) of the seat belt in an engaged state is releasably connected to a seat-side belt buckle (7); and 
a sleeve-like deflection element (9), 
wherein the belt buckle (7) is guided via at least one wire rope (1) through the sleeve- like deflection element (9) which defines a course of the wire rope (1) between a seat-side connection point (2) and a belt-buckle-side connection point (5), 
wherein the sleeve-like deflection element (9) places the belt buckle (7) in a non-use state in a stowed position (See Fig. 1), and the sleeve-like deflection element (9) places the belt 
wherein the sleeve-like deflection element (9) has a predetermined deformation point (See paragraph [0012] of translation) at which the deflection element (9) deforms in a head-on collision with the belt buckle (7) being shifted from its use position into a crash position in which the tilt or twist moments acting on the belt buckle (7) are reduced;
and regarding claim 5, the vehicle seat is part of a rear seat of a vehicle (See paragraph [0003] of REPA translation).
REPA does not explicitly disclose the belt buckle rest flat on a seat surface of the vehicle seat or that the rear seat has a middle rear seat part as well as at least one side rear seat part adjacent thereto in the transverse direction of the vehicle, and wherein the rear seat parts are adjusted relative to one another in the vehicle's longitudinal direction, and wherein the vehicle seat is the middle rear seat part.
However, Gomi teaches a seatbelt for a vehicle rear seat (See paragraph [0014] of Gomi), where the belt buckle (5) is normally accommodated lying flat in a recess (11) of the seat (7) so it does not interfere with an adjacent seat when either seat is moved in a front-back direction (See paragraph [0022] of Gomi). In view of the teachings of Gomi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seatbelt assembly of REPA to include a recess in the seat to ensure the belt buckle does not interfere with the movement of adjacent seat parts (See paragraph [0022] of Gomi).
Regarding claim 4, REPA teaches in the event of a head-on collision, the wire rope (1) is stretched under the action of belt force, as a result of which the deflection element (9) is deformed or breaks apart at its predetermined deformation point (See paragraph [0007] of REPA translation).
Regarding claim 6, REPA teaches the sleeve-like deflection element (9) is a thimble, in particular made of metal, which is pressed onto the wire rope with a press tool (See paragraph [0012] of REPA translation).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over REPA Feinstanzwerk GmbH (DE 3319547 A1), as cited by the applicant, in view of Gomi et al. (US 2009/0273223 A1) as applied to claim 1 above, and further in view of Hermann et al. (DE 102015105312 A1).
Regarding claims 2 and 3, REPA does not disclose the sleeve-like deflection element is formed angular with a vertical guide leg and a horizontal guide leg, and wherein the wire rope starting from its seat-side connection point is first brought upwards out of the deflection element through the vertical guide leg and further through the horizontal guide leg with a wire rope end and fastened to the belt buckle, and the deflection element has the predetermined deformation point between a vertical guide leg and a horizontal guide leg.
However, Hermann teaches the use of a pipe (11) in which a wire (4) goes from a drive device (3) to a seat buckle (2). The pipe (11) has vertical end (8) and horizontal end (7). In view of the teachings of Herman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lengthen the sleeve-like deflection element .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over REPA Feinstanzwerk GmbH (DE 3319547 A1), as cited by the applicant, in view of Gomi et al. (US 2009/0273223 A1) as applied to claim 1 above, and further in view of Weman (DE 2244419 A1).
Regarding claim 7, REPA does not explicitly disclose the predetermined deformation point has drilled holes, perforations, and/or debossings.
However, Weman teaches a safety belt anchoring system using a cable (7) to attach the buckle member to the bottom of the vehicle (See paragraphs [0006] and [0007] of Weman translation). The cable (7) includes a wrapping (10) in the bent section (See Fig. 3) this wrapping (10) has a thread running perpendicular to the cable (7). In view of the teachings of Weman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify include debossings or threads on the deflection element of REPA in order to tailor deformation characteristics of the deflection element as needed (See paragraph [0021] of Weman translation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over REPA Feinstanzwerk GmbH (DE 3319547 A1), as cited by the applicant, in view of Gomi et al. (US 2009/0273223 A1) as applied to claim 1 above, and further in view of Stueckle (DE 2933048 A1).
Regarding claim 8, REPA does not disclose the predetermined deformation point has a notch at an inner corner region between the vertical and horizontal guide legs.
However, Stueckle teaches a device for fastening a seat belt to a vehicle seat, where guide tube (18) runs through sleeve (23). The sleeve (23) has a notch (19) where the guide tube (18) is intended to deform and bend inward (See paragraph [0019] of Stueckle translation). In view of the teachings of Stueckle it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notch in the deflection element of REPA in order to allow for quick and directed deformation of the deflection element (See paragraph [0010] of Stueckle translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included references teach seatbelt systems of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616